Hall v. Oklahoma Factors                                            
















IN THE
TENTH COURT OF APPEALS
 

No. 10-96-078-CV

        STANLEY HALL,
                                                                              Appellant
        v.


        OKLAHOMA FACTORS, INC.,
                                                                              Appellee
 

From the 74th District Court
McLennan County, Texas
Trial Court # 95-3604-3
                                                                                                    

O P I N I O N
                                                                                                    

          On October 20, 1995, appellee, Oklahoma Factors, Inc., brought an action on a judgment
against appellant, Stanley Hall, and moved for summary judgment on the action.  Hall argued that
Oklahoma Factors' motion was without merit because, inter alia, the judgment was barred by the
doctrine of res judicata.  The trial court granted a summary judgment.  It is from this judgment
that Hall appeals.
          The facts of this case are not in dispute.  In 1990, Federal Savings and Loan Insurance
Corporation obtained a default judgment against Hall in the 74th District Court of McLennan
County, Texas.  This default judgment was subsequently sold to Oklahoma Factors.  No other
action was taken in regard to the default judgment until 1995.  Because Hall had no property in
Texas from which the judgment could be satisfied, in April 1995, Oklahoma Factors registered
the default judgment in Cleveland County, Oklahoma, where Hall owned real property.  Hall
thereafter filed an action in the appropriate Oklahoma court to quiet title to his Oklahoma
property.  In December 1995, the district court in Cleveland County granted summary judgment
in favor of Hall because the 1990 judgment had become dormant under Oklahoma's five-year
dormancy statute.  However, prior to the action of the Oklahoma court, Oklahoma Factors filed
a new cause of action, termed an "action on the judgment," in the 74th District Court of
McLennan County, and the trial court granted summary judgment in its favor.
          In his original brief on appeal, Hall alleges the trial court erred in granting summary
judgment in favor of Oklahoma Factors because: (1) the 1996 judgment violates the one judgment
rule; (2) the 1990 judgment, under the doctrine of res judicata, bars the 1996 judgment; (3)
Oklahoma Factors failed to demonstrate any advantage to be gained by obtaining a second
judgment against Hall; (4) the 1990 judgment has been rendered dormant and unenforceable in
Oklahoma; and (5) the 1990 judgment has been deemed satisfied as a matter of law in Oklahoma. 
Hall, in a pre-submission supplemental brief, further contends that the Oklahoma judgment
rendering the 1990 judgment dormant should have been given full faith and credit by the Texas
court and, had it been, the judgment he now appeals would have been barred by res judicata. 
Despite Hall's couching this argument as a supplement to his original points of error, we find that
he has in fact asserted a new point of error.
          To prevail on a motion for summary judgment, the movant has the burden of establishing
that there is no genuine issue of material fact and that the movant is entitled to judgment as a
matter of law.  Tex. R. Civ. P. 166a(c); Cathey v. Booth, 900 S.W.2d 339, 341 (Tex. 1995);
Allen v. City of Midlothian, 927 S.W.2d 316, 319 (Tex. App.—Waco 1996, no writ).  A plaintiff
who moves for summary judgment must prove he is entitled to summary judgment as a matter of
law on each element of the cause of action.  MMP, Ltd. v. Jones, 710 S.W.2d 59, 60 (Tex. 1986);
Acme Brick v. Temple Assocs., Inc., 816 S.W.2d 440, 442 (Tex. App.—Waco 1991, writ denied). 
With these principles in mind, we will address Hall's points of error.
          In his second point, Hall maintains the doctrine of res judicata bars the present action
because the underlying cause of action had already been adjudicated when a default judgment was
rendered against him in 1990.  We need not address the merits of Hall's argument because Hall
cited no authority in support of his position.  Therefore, we find the point has been inadequately
briefed.  Tex. R. App. P. 74(f); Bowles v. Reed, 913 S.W.2d 652, 661 (Tex. App.—Waco 1995,
writ denied); Parker v. Parker, 897 S.W.2d 918, 926 (Tex. App.—Fort Worth 1995, writ denied);
Romero v. Parkhill, Smith & Cooper, Inc., 881 S.W.2d 522, 529 (Tex. App.—El Paso 1994, writ
denied); Hunter v. NCNB Texas Nat'l Bank, 857 S.W.2d 722, 725 (Tex. App.—Houston [14th
Dist.] 1993, writ denied).  Hall's second point of error is overruled.
          In his supplemental point of error, Hall claims that the judgment rendered by the district
court in Cleveland County, Oklahoma, bars the 1996 judgment and the Texas trial court erred in
failing to give the Oklahoma judgment full faith and credit.  See U.S. Const. art. IV, § 1. 
However, upon examination of the record we find that Hall has waived this point of error. 
Because Hall failed to raise this issue in either his response to Oklahoma Factors' motion for
summary judgment or his response to their First Amended Motion for Summary Judgment, this
ground cannot now be urged as a basis for reversal of the trial court's judgment.  See Tex. R. Civ.
P. 166a(c); McConnell v. Southside School Dist., 858 S.W.2d 337, 343 (Tex. 1993); City of
Houston v. Clear Creek Basin Auth., 589 S.W.2d 671, 678 (Tex. 1979); Barron v. Texas Dep't
of Transp., 880 S.W.2d 300, 302 (Tex. App.—Waco 1994, writ denied).  By not presenting this
issue to the trial court, Hall has failed to properly preserve the complaint for our review.  Tex.
R. App. P. 52(a); see Robbins v. HNG Oil Co., 878 S.W.2d 351, 362-63 (Tex. App.—Beaumont
1994, writ denied); Seibert v. General Motors Corp., 853 S.W.2d 773, 779 (Tex. App.—Houston
[14th Dist.] 1993, no writ).  Hall's supplemental point is overruled.
          We now address Hall's remaining points of error.  In his third point, Hall argues the trial
court erred in granting Oklahoma Factors' motion for summary judgment because Oklahoma
Factors failed to show any advantage to be gained from a second judgment when it held a valid,
active judgment against him.  He correctly asserts that in most instances an action on a judgment
will not lie unless the judgment sued upon has become dormant and the second action is brought
to revive the original judgment.
  However, as is true of most rules, there is an exception.
          The Supreme Court, in 1901, decided Stevens v. Stone.  94 Tex. 415, 60 S.W. 959 (1901). 
Despite its vintage, the rationale of this opinion is still sound.  In this case, Stevens held a Texas
judgment against Stone but was unable to execute on it because Stone did not own sufficient
property in Texas and because the laws of the Indian Territory,
 where Stone did own ample
property from which the judgment could be satisfied, rendered the Texas judgment dormant.  Id. 
In an attempt to collect from Stone, Stevens filed a new and independent action on the judgment
in Texas and recovered a completely new, albeit second, judgment against Stone which was not
barred by the Indian Territory's dormancy statute.  Id.  In its decision, the court reiterated the
general rule that only one final judgment will be allowed in any cause of action.  Id.  However,
the court proceeded to carve a narrow exception to this rule, opining that "our court should never
allow a suit upon a judgment unless it should be made to appear that the second judgment would
be more efficacious than the first."  Id.  The court then held that having the judgment barred by
the laws of another state, where the defendant has property subject to execution, falls into this
limited exception because obtaining a second, unbarred judgment against the defendant certainly
places the judgment creditor in a more advantageous position than he would be in without the
second judgment.  Id.  In support of its motion for summary judgment, Oklahoma Factors attached
a copy of the Journal Entry from the Cleveland County District Court decreeing the 1990 default
judgment against Hall dormant.  Hall does not dispute the validity of this judgment. 
Consequently, we find that this Oklahoma judgment is sufficient proof that Oklahoma Factors
could gain an advantage by obtaining a second judgment against Hall.  Hall's third point is
overruled.
          In his first point, Hall contends the trial court erred in granting Oklahoma Factors' motion
for summary judgment because the effect of the trial court's order was to give Oklahoma Factors
a second judgment against Hall which violated the one judgment rule.  Tex. R. Civ. P. 301.  Hall
maintains that because Oklahoma Factors already has a valid Texas judgment, the 1990 default
judgment, it is not entitled to another.  Hall is correct in his assertion that Texas law generally
only allows one final judgment in a cause of action.  See id.; see also Stevens, 60 S.W. at 959;
Beach v. Beach, 912 S.W.2d 345, 347-48 (Tex. App.—Houston [14th Dist.] 1995, no writ);
Lawrence Sys. v. Superior Feeders, Inc., 880 S.W.2d 203, 210 (Tex. App.—Amarillo 1994, no
writ); Gainesville Oil & Gas Co., Inc. v. Farm Credit Bank of Texas, 795 S.W.2d 826, 828 (Tex.
App.—Texarkana 1990, no writ); Hammett v. Lee, 730 S.W.2d 350, 351 (Tex. App.—Dallas
1987, writ denied).  However, Hall fails to recognize that an action on a judgment is a new and
independent cause of action.  Burge v. Broussard, 258 S.W. 502, 505 (Tex. Civ. App.—Beaumont
1924, writ ref'd); see also Stevens, 60 S.W. at 959.  Hall's first point of error is overruled.  
          In his fourth and fifth points of error, Hall maintains that Oklahoma law prevents
Oklahoma Factors from showing the requisite advantage of a second judgment as mandated by
Stevens.  Hall cites an Oklahoma case for the proposition that once a judgment has been rendered
dormant in that state no action can resurrect it.  See Gardner v. Autrey, 40 P.2d 1042, 1043-44
(Okla. 1935).
  Despite Hall's earnest argument that Oklahoma law prohibits Oklahoma Factors
from showing any advantage to be gained by procuring a second judgment based on the 1990
judgment, we, as a Texas appellate court, do not sit to interpret and pronounce Oklahoma law. 
Whether the summary judgment rendered by the 74th District Court of McLennan County on
February 27, 1996, is enforceable in Oklahoma is an issue we defer to the judiciary of that state. 
However, we are authoritative interpreters of Texas law, and under Texas law, Oklahoma Factors
is entitled to not only bring an action on the 1990 judgment, but if it can show an advantage by
doing so, it can also obtain a judgment on it.
 
          Hall further contends that, because a dormant judgment is deemed satisfied as a matter of
law in Oklahoma, no subsequent action can be brought on it in Texas and therefore no advantage
can be gained.  Hall seems to base his argument on the erroneous proposition that an Oklahoma
court can determine the validity of a judgment in Texas.  Just as our position as a Texas court
gives us no authority to rule upon laws which must be followed in Oklahoma, a court in Oklahoma
cannot decree that the courts of this state follow an Oklahoma interpretation of a Texas rule of
law.
          In regard to the contention that the laws of Oklahoma preclude a second judgment against
Hall, both Hall and Oklahoma Factors argued that their respective positions are supported by the
United States Supreme Court case of Roche v. McDonald, 275 U.S. 449, 48 S. Ct. 142 (1928). 
However, we find that any argument regarding this case and its interpretation of the Full Faith and
Credit Clause is premature.  Hall's fourth and fifth points of error are overruled as not presenting
issues before this court.
          The judgment is affirmed. 
 
                                                                                 BOBBY L. CUMMINGS
                                                                                 Justice

Before Chief Justice Davis,
          Justice Cummings, and
          Justice Vance
Affirmed
Opinion delivered and filed December 4, 1996
Publish